DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 6/22/2022 has been entered. Claims 1, 2 and 4-11 remain pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 4-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 4 now recite “at least one processor configured to implement” and then lists a number of limitations in which it appears the processor is configured to implement. However, the only place in the specification which discusses a processor (Central Processing Unit in the specification) is in regards to that the control unit is constituted of a CPU and a memory, but makes no further indications as to the processor implementing all of the other limitations as described in the claim. Claims 2 and 5-11 are rejected by virtue of their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4 now recite “at least one processor configured to implement” and then lists a number of limitations in which it appears the processor is configured to implement. However, most of the limitations which follow what the processor is configured to implement seem to be physical structures which perform various actions, such as an accommodation unit which is stated to have a plurality of accommodation positions which accommodate one of the plurality of samples. It is unclear how a processor using software would be capable of implementing (providing) the physical structure of an accommodation unit which accommodates one of the plurality of samples. This is also true for the input unit, the memory unit and the detection unit. Additionally, it is unclear how the processor would be configured to implement (provide) a control unit as described as the control unit is also a physical structure and is unclear how a software program would be able to implement (provide) the physical structure of the control unit. For examination purposes, it is interpreted to be that the automatic analysis device has the structures of an accommodation unit, an input unit, a memory unit and a detection unit. Additionally, the device having a control unit which is comprised of a processor and the processor is configured to control and perform all of the actions listed for each of the units described in the claim. Claims 2 and 5-11 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/159359 as translated by United States Application Publication No. 2019/0041386, hereinafter Yabutani.
Regarding claim 1, Yabutani teaches an automatic analysis device (figure 1) for continuously analyzing a plurality of samples, comprising: at least one processor (item 60) configured to implement: an accommodation unit (item 20) including a plurality of accommodation positions (the openings where items 21 are), each of the plurality of accommodation positions being capable of accommodating one of the plurality of samples (item 21 and figure 1); an input unit (item 70) configured to input identification information of samples as analysis targets (paragraph [0064]); a memory unit (paragraph [0061]) to store the identification information of samples designated as analysis targets (paragraph [0061]); a detection unit (item 23) configured to detect identification information of each of the plurality of samples in the accommodation unit (paragraph [0058]); and a control unit (item 60) configured to control the detection unit and the analysis unit (paragraph [0058]), the detection unit being configured to output the detected identification information to the control unit (paragraph [0058]), the control unit being configured to hold the identification information of each of the plurality of samples received from the detection unit as detected identification information (paragraph [0058]), the control unit being further configured to receive the identification information of samples designated as analysis targets from the memory unit (paragraphs [0061]-[0062]), and hold the received identification information of samples designated as analysis targets (paragraphs [0061]-[0062]), the control unit (item 60) including a notification means (item 65) configured to output a warning when the control unit makes a comparison between the identification information of samples designated as analysis targets and the detected identification information and determines that there is a mismatch therebetween (paragraphs [0061]-[0062]) wherein, when the identification information cannot be detected in the detection unit for a sample for which the designated identification information exists, the notification means is configured to notify the designated identification information of the sample and the warning indicating that the detected identification information of the sample does not exist (paragraphs [0061]-[0062]).
Regarding claim 2, Yabutani teaches wherein the analysis unit includes a pretreatment unit configured to perform pretreatment on the plurality of samples to be suitable for the analysis, before the analysis (paragraphs [0040]-[0041]), and the notification means is configured to output the warning before the pretreatment is started by the pretreatment unit (paragraphs [0058]-[0062]).
Regarding claim 4, Yabutani teaches an automatic analysis device (figure 1) for continuously analyzing a plurality of samples, comprising: at least one processor (item 60) configured to implement: an accommodation unit (item 20) including a plurality of accommodation positions(the openings where items 21 are), each of the plurality of accommodation positions being capable of accommodating one of the plurality of samples (item 21 and figure 1); an input unit (item 70) configured to input identification information of samples as analysis targets (paragraph [0064]); a memory unit (paragraph [0061]) to store the identification information of samples designated as analysis targets (paragraph [0061]); a detection unit (item 23) configured to detect identification information of each of the plurality of samples in the accommodation unit (paragraph [0058]); and a control unit (item 60) configured to control the detection unit and the analysis unit (paragraph [0058]), the detection unit being configured to output the detected identification information to the control unit (paragraph [0058]), the control unit being configured to hold the identification information of each of the plurality of samples received from the detection unit as detected identification information (paragraph [0058]), the control unit being further configured to receive the identification information of samples designated as analysis targets from the memory unit (paragraphs [0061]-[0062]), and hold the received identification information of samples designated as analysis targets (paragraphs [0061]-[0062]), the control unit (item 60) including a notification means (item 65) configured to output a warning when the control unit makes a comparison between the identification information of samples designated as analysis targets and the detected identification information and determines that there is a mismatch therebetween (paragraph [0061]-[0062]), wherein, when the designated identification information does not exist for a sample for which the identification information is detected by the detection unit, the notification means is configured to notify the detected identification information of the sample and the warning indicating that the designated identification information of the sample does not exist (paragraphs [0061]-[0062]).
Regarding claim 5, Yabuntai teaches wherein each of the plurality of samples is accommodated in a sample container (item 21), and the identification information includes an identifier attached to the sample container (paragraph [0058]).
Regarding claim 6, Yabuntai teaches wherein each of the plurality of samples is accommodated in a sample container (item 21), and the detection unit (item 23) is configured to detect reflected light of light emitted to the sample container accommodating the sample (paragraph [0058]), and the detection unit is configured to detect a type of the sample, based on the reflected light (paragraph [0058]).
Regarding claim 8, Yabuntai teaches wherein the notification means (item 65) is configured to output the warning using at least one of display and a physical operation of a device (paragraph [0062]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yabuntai in view of United States Application Publication No. 2012/0003731, hereinafter Kuroda.
Regarding claim 7, Yabuntai teaches wherein when each sample is a liquid (paragraph [0001]).
Yabuntai fails to teach the detection unit is configured to detect a state of a liquid surface of the sample, and the detection unit is configured to detect presence or absence of the sample or a type of the sample, based on the detected state of the liquid surface.
Kuroda teaches an analyzer which has a liquid level detection section to determine an air-specimen interface so that the amount the probe is inserted into the specimen can be determined (Kuroda, paragraph [0067]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to detect the state of a liquid surface of the sample and to detect the presence or absence of the sample based on the state of the liquid surface because it would allow the amount the probe is inserted into the specimen to be determined (Kuroda, paragraph [0067]).

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yabuntai in view of United States Application Publication No. 2011/0244583, hereinafter Tatsutani.
Regarding claims 9 and 10, Yabuntai teaches all limitations of claim 1; however, Yabuntai fails to teach wherein the notification means is configured to present choices for determining an operation of the automatic analysis device after the warning is output, and the control unit is configured to control the operation of the automatic analysis device based on a selected choice wherein the operation includes three states of Start Analysis, Pause, and Stop Analysis.
Tatsutani teaches a sample analysis and transport system which when an error arises in the device the device produces the error and then the user is able to fix the error and press the start/stop button on the device to continue operation so that the restart action of the device can be reduced (Tatsutani, paragraph [0127]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have given choices of starting, stopping and pausing operation of the device when an error occurs and controlling the selected operation using the control unit because it would reduce the time for the restart of the device (Tatsutani, paragraph [0127]).
The examiner notes that the notification means being configured to present choices for determining an operation of the automatic analysis device after the warning is output is the intended use of the notification means (intended use MPEP § 2114 (II)).
Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2017/0168027, hereinafter Hanafusa in view of Yabuntai.
Regarding claims 1 and 11, Hanafusa teaches an automatic analysis device (item 1) for continuously analyzing a plurality of samples (intended use MPEP § 2114 (II)), comprising: an accommodation unit (item 2) including a plurality of accommodation positions (where items 6 are), each of the plurality of accommodation positions being capable of accommodating one of the plurality of samples (figure 1); wherein the automatic analysis device is a liquid chromatograph mass spectrometer (paragraph [0062]) configured to ionize sample components separated by liquid chromatograph, cleave obtained ions, and perform mass spectrometry (paragraph [0062]).
Hanafusa fails to teach at least one processor configured to implement: an input unit configured to input identification information of samples as analysis targets; a memory unit to store the identification information of samples designated as analysis targets; a detection unit configured to detect identification information of each of the plurality of samples in the accommodation unit; a control unit configured to control the detection unit and the analysis unit, the detection unit being configured to output the detected identification information to the control unit, the control unit being configured to hold the identification information of each of the plurality of samples received from the detection unit as detected identification information, the control unit being further configured to receive the identification information of samples designated as analysis targets from the memory unit , and hold the received identification information of samples designated as analysis targets, the control unit including a notification means configured to output a warning when the control unit makes a comparison between the identification information of samples designated as analysis targets and the detected identification information and determines that there is a mismatch therebetween wherein, when the identification information cannot be detected in the detection unit for a sample for which the designated identification information exists, the notification means is configured to notify the designated identification information of the sample and the warning indicating that the detected identification information of the sample does not exist.
Yabuntai teaches an automatic analysis device (figure 1) for continuously analyzing a plurality of samples, comprising: at least one processor (item 60) configured to implement: an accommodation unit (item 20) including a plurality of accommodation positions (the openings where items 21 are), each of the plurality of accommodation positions being capable of accommodating one of the plurality of samples (item 21 and figure 1); an input unit (item 70) configured to input identification information of samples as analysis targets (paragraph [0064]); a memory unit (paragraph [0061]) to store the identification information of samples designated as analysis targets (paragraph [0061]); a detection unit (item 23) configured to detect identification information of each of the plurality of samples in the accommodation unit (paragraph [0058]); and a control unit (item 60) configured to control the detection unit and the analysis unit (paragraph [0058]), the detection unit being configured to output the detected identification information to the control unit (paragraph [0058]), the control unit being configured to hold the identification information of each of the plurality of samples received from the detection unit as detected identification information (paragraph [0058]), the control unit being further configured to receive the identification information of samples designated as analysis targets from the memory unit (paragraphs [0061]-[0062]), and hold the received identification information of samples designated as analysis targets (paragraphs [0061]-[0062]), the control unit (item 60) including a notification means (item 65) configured to output a warning when the control unit makes a comparison between the identification information of samples designated as analysis targets and the detected identification information and determines that there is a mismatch therebetween (paragraphs [0061]-[0062]) wherein, when the identification information cannot be detected in the detection unit for a sample for which the designated identification information exists, the notification means is configured to notify the designated identification information of the sample and the warning indicating that the detected identification information of the sample does not exist (paragraphs [0061]-[0062]) so that when the information managed in the testing information system does not match the barcode information received from the computer, an error of communication abnormality is output (Yabuntai, paragraph [0062]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the error detection system of Yabuntai to the device of Hanafusa because it would allow for when the information managed in the testing information system does not match the barcode information received from the computer, an error of communication abnormality is output (Yabuntai, paragraph [0062]).

Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive.
Regarding applicant’s argument that Yabutani fails to teach “wherein, when the identification information cannot be detected in the detection unit for a sample for which the designated identification information exists, the notification means is configured to notify the designated identification information of the sample and the warning indicating that the detected identification information of the sample does not exist” and “wherein, when the designated identification information does not exist for a sample for which the identification information is detected by the detection unit, the notification means is configured to notify the detected identification information of the sample and the warning indicating that the designated identification information of the sample does not exist” is not found persuasive. The last sentence of Yabutani in paragraph [0062] is “When the information managed in the testing information system 70 does not match the barcode information received from the computer 60, an error of communication abnormality is output (step 305).” The limitations regarding that the identification information cannot be detected or that the identification information does not exist are both considered to be anticipated by this sentence in Yabutani which indicates that when the barcode information does not match (which could either be from the identification information cannot be detected or that the identification information) that an error would be displayed. As Yabutani teaches these limitations, the prior art anticipates the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796